          Case 1:20-cv-00520-NONE-JLT Document 18 Filed 07/20/20 Page 1 of 2


 1   JOSHUA N. KASTAN (SBN 284767)
     JNK@DKMLAWGROUP.COM
 2   JESSICA J. ROSS (SBN 313988)
     JJR@DKMLAWGROUP.COM
 3
     DKM LAW GROUP, LLP
 4   535 PACIFIC AVENUE, STE. 101
     SAN FRANCISCO, CA 94133
 5   TEL: (415) 421-1100
 6   DAVID M. KRUEGER (Pro Hac Vice)
     NORA K. COOK (Pro Hac Vice)
 7
     Benesch, Friedlander, Coplan & Aronoff LLP
 8   200 Public Square, Suite 2300
     Cleveland, Ohio 44114-2378
 9   Telephone: 216.363.4500
     Facsimile: 216.363.4588
10   dkrueger@beneschlaw.com
11   ncook@beneschlaw.com

12   Attorneys for Defendant USAA Savings Bank

13   Carlos C. Alsina-Batista (CA Bar #327286)
     The Law Offices of Jeffrey Lohman, P.C
14   28544 Old Town Front St., Suite 201
15   Temecula, CA 92590
     T: (657) 363-3331
16   F: (714) 888-4528
     E: CarlosA@jlohman.com
17
     Attorney for Plaintiff, Edward Beenau
18

19                             IN THE UNITED STATES DISTRICT COURT

20                                EASTERN DISTRICT OF CALIFORNIA

21
     EDWARD BEENAU,                               CASE NO. 1:20-cv-00520-NONE-JLT
22
                          Plaintiff,
23                                                [PROPOSED] ORDER GRANTING
            vs.                                   STIPULATION TO STAY PROCEEDINGS
24                                                (Doc. 17)
     USAA SAVINGS BANK,
25

26                                Defendant.

27

28
          [PROPOSED] ORDER GRANTING STIPULATION TO STAY PROCEEDINGS PENDING RESOLUTION OF
            RELATED CASE BY THE UNITED STATES SUPREME COURT STIPULATED PROTECTIVE ORDER
                                     Case No. 1:20-cv-00520-NONE-JLT
           Case 1:20-cv-00520-NONE-JLT Document 18 Filed 07/20/20 Page 2 of 2


 1     [PROPOSED] ORDER GRANTING STIPULATION TO STAY PROCEEDINGS PENDING
         RESOLUTION OF RELATED CASE BY THE UNITED STATES SUPREME COURT
 2
            The Parties have stipulated to a stay of these proceedings pending the United States Supreme
 3
     Court’s resolution of Facebook, Inc. v. Duguid, Case No. 19-511, 2020 WL 3865252 (Order of July 9,
 4

 5   2020). The Parties believe the U.S. Supreme Court’s decision in Facebook, Inc. v. Duguid will be

 6   dispositive in this matter and agree it would serve judicial economy to stay all proceedings pending the

 7   U.S. Supreme Court’s resolution of that case. Thus, the Court ORDERS:
 8      1. The Stipulation to Stay Proceedings Pending Resolution of Related Case by the United States
 9
            Supreme Court is granted. All proceedings in this action are stayed until further order of the
10
            Court.
11
        2. The Parties shall file a joint status report within fourteen days of the U.S. Supreme Court’s ruling
12

13          in Facebook, Inc. v. Duguid.

14

15   IT IS SO ORDERED.
16
        Dated:       July 18, 2020                            /s/ Jennifer L. Thurston
17                                                     UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26
27

28                                                     2
           [PROPOSED] ORDER GRANTING STIPULATION TO STAY PROCEEDINGS PENDING RESOLUTION OF
             RELATED CASE BY THE UNITED STATES SUPREME COURT STIPULATED PROTECTIVE ORDER
                                      Case No. 1:20-cv-00520-NONE-JLT
